Exhibit 10.2

SUMMARY SHEET FOR EXECUTIVE CASH COMPENSATION

The following table sets forth annual base salaries provided to the Company’s
principal executive officer, principal financial officer and other named
executive officers in 2013 and the 2014 base salaries approved by the
Compensation Committee of the Board of Directors (“Committee”) on March 26,
2014.

 

Named Executive Officers

   2013 Base
Salaries      2014 Base
Salaries  

David S. Haffner, Board Chair and Chief Executive Officer

   $ 1,055,000       $ 1,090,000   

Karl G. Glassman, President and Chief Operating Officer

   $ 785,000       $ 810,000   

Matthew C. Flanigan, EVP and Chief Financial Officer

   $ 475,000       $ 490,000   

Joseph D. Downes, Jr., SVP, President – Industrial Materials

   $ 338,000       $ 347,300   

Jack D. Crusa, SVP, President – Specialized Products

   $ 332,000       $ 342,000   

The executive officers will be eligible to receive a cash award under the
Company’s 2014 Key Officers Incentive Plan (filed March 25, 2014 as Appendix A
to the Company’s Proxy Statement) (the “Plan”) in accordance with the 2014 Award
Formula (filed March 31, 2014 as Exhibit 10.1 to the Company’s Form 8-K). Both
the Plan, and indirectly the 2014 Award Formula, are subject to shareholder
approval at the annual meeting of shareholders. If approved, the Plan and 2014
Award Formula will become effective as of January 1, 2014. If not approved, no
awards will be paid pursuant to the Plan or the 2014 Award Formula.

An executive’s cash award is calculated by multiplying his annual salary at the
end of the year by a percentage (“Target Percentage”) set by the Committee, then
applying an award formula adopted by the Committee for that year. The Target
Percentages in 2013 and 2014 for the principal executive officer, principal
financial officer and other named executive officers are shown in the following
table.

 

Named Executive Officers

   2013 Target
Percentages     2014 Target
Percentages  

David S. Haffner, Board Chair and Chief Executive Officer

     115 %      115 % 

Karl G. Glassman, President and Chief Operating Officer

     90 %      90 % 

Matthew C. Flanigan, EVP and Chief Financial Officer

     80 %      80 % 

Joseph D. Downes, Jr., SVP, President – Industrial Materials

     50 %      50 % 

Jack D. Crusa, SVP, President – Specialized Products

     50 %      50 % 

Individual Performance Goals. An executive’s cash award under the 2014 Award
Formula is based, in part, on individual performance goals established outside
the 2014 Key Officers Incentive Plan (20% relative weight). The goals for our
named executive officers are:

David S. Haffner: Emerging markets expansion, business unit portfolio
management;

Karl G. Glassman: Business unit portfolio management, margin enhancement,
revenue growth, internal audit compliance, leadership development;

Matthew C. Flanigan: Working capital management, corporate allocations
forecasting, information technology initiatives, leadership development;

Joseph D. Downes, Jr.: Divestiture of targeted business, growth and
profitability of targeted businesses, working capital management; and

Jack D. Crusa: Expansion and reorganization of targeted businesses, succession
planning, purchasing initiatives.

The achievement of the individual performance goals is measured by the following
schedule.

Individual Performance Goals Payout Schedule (1-5 scale)

 

Achievement

   Payout  

1 – Did not achieve goal

     0 %

2 – Partially achieved goal

     50 %

3 – Substantially achieved goal

     75 %

4 – Fully achieved goal

     100 %

5 – Significantly exceeded goal

     up to 150 %